Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 1 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 2 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 3 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 4 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 5 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 6 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 7 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 8 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 9 of 11
Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 10 of 11
                        Case 3:20-cv-01789-CCC Document 1 Filed 09/30/20 Page 11 of 11
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Barry Karasiewicz                                                              From:     Philadelphia District Office
       P.O. Box 242                                                                             801 Market Street
       Stroudsburg, PA 18360                                                                    Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
530-2020-02600                                  Legal Technician                                                       (267) 589-9707
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     August 30, 2020
Enclosures(s)                                                                                                                  (Date Mailed)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:
           David E. Heisler                                                          David Huntley, Esq.
           Cipriani & Werner                                                         LAW OFFICE OF ERIC SHORE
           415 Wyoming Ave.                                                          2 Penn Center, Suite 1240
           Scranton, PA 18503                                                        1500 JFK Boulevard
                                                                                     Philadelphia, PA 19102
